DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-3, 11 in the reply filed on 6/27/22 is acknowledged.  The traversal is on the ground(s) that claim 1 is generic to all species.  This is not found persuasive because of the characteristics outlined by the Examiner in the election of species requirement- however should future prosecution provide allowable subject matter into claim 1- rejoinder may be possible so as long as the claims are as least as narrow as allowed claim 1 in their pending form.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-3 refer to critical dimension- this term is not clearly defined within the specification and the Examiner cannot interpret the meets and bounds of what Applicant intends to be a “critical dimension” – it effectively is non-limiting and the Examiner has afforded it its broadest reasonable interpretation.

Claim 11, lacks antecedent basis precluding examination- by referring to “the” first and second semiconductor device- emphasis added below for clarity:
the first semiconductor device and the second semiconductor device

 there is no prior recitation in a prior claim from which claim 11 depends which claims a first and second semiconductor device.  Thus precluding examination of the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kao et al (US 2017/0154850).


1. A semiconductor device, comprising:
 a substrate (Fig.4 (401b): 
a conductive feature disposed in the substrate and comprising: 
5a first block (407c’) having a uniform first critical dimension: 
a second block (407a’) having a uniform second critical dimension greater than the first critical dimension: and a third block  (409c’/409b’) interposed between the first block and the second block and having varying third critical dimensions: 
ican isolation liner  (108) covering a periphery of the conductive feature: and 
a main component disposed in the substrate and around the first block [0016].  
2. The semiconductor device of claim 1. wherein the third 15critical dimension of the third block of the conductive feature gradually increases at positions of increasing distance from the first block. and gradually decreases at positions of increasing distance from the second block (409c’/409b’).  

3. The semiconductor device of claim 1. wherein the first 20block (407c’) of the conductive feature has a first height, the second block (409b’) of the conductive feature has a second height greater than the first height, and the third block (409b’) of the conductive feature has a third height less than the first height (Fig.4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        



7/2/22